Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive. 
Regarding the prior art combination Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”), applicant argues that “neither Li, Orozco nor Lin” are not relevant prior art because “neither Orozco nor Lin are directed to bias control concepts or discuss solving problems associated with the detection of dither signals.” Remarks, p. 7. Applicant further argues that Li in view of Orozco and further in view of Lin benefits from impermissible hindsight. Remarks, p. 8.
Contrary to applicant’s arguments that Li, Orozco and Lin are not is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Li expressly concerns “automatic bias control for optical IQ modulators based on dither-correlation detection,” Li, fig. 1 and Title, including the manipulation of RF driver amplifiers; Li, p. 9338; Orozco expressly concerns a transimpedance amplifier which in turn is coupled to the input of a programmable gain amplifier; Orozco, fig. 6a and related text; and Lin expressly concerns variable gain amplifiers and ADCs. Lin, claim 6 (“amplifying the .. signal by a variable gain to adjust a center power of the input signal for the dynamic ADC, so as to adjust the variable set point of the dynamic ADC”).
Contrary to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above, Li expressly concerns “automatic bias control for optical IQ modulators based on dither-correlation detection,” Li, fig. 1 and Title, including the manipulation of RF driver amplifiers; Li, p. 9338; Orozco expressly concerns a transimpedance amplifier which in turn is coupled to the input of a programmable gain amplifier; Orozco, fig. 6a and related text; and Lin expressly concerns variable gain amplifiers and ADCs. Lin, claim 6 (“amplifying the .. signal by a variable gain to adjust a center power of the input signal for the dynamic ADC, so as to adjust the variable set point of the dynamic ADC”).
Consequently, applicant’s arguments are not persuasive over the prior art combination Li in view of Orozco and further in view of Lin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3 and 10-11
Claims 1, 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”).
Regarding claim 1, Li discloses in figure 1 and related text a dither detection system DitherI f1 and DitherQ f2 for an electro-optical modulator, the dither detection system comprising: a processor MPU connected to receive the signal from an ADC and to output a bias tuning voltage DAC based on evaluation of the signal 10% from the tap PD. 

    PNG
    media_image1.png
    324
    1059
    media_image1.png
    Greyscale


Li, Figure 1


Further regarding claim 1, Li does not explicitly disclose that ADC is coupled to a variable gain amplifier (VGA) with AC coupling connected to receive a signal from a transimpedance amplifier (TIA) that is configured to amply the photodetector signal from an optical tap that is used to measure an optical signal with a dither signal.
However, Orozco discloses in figure 6 and related text a photodiode coupled to the input of a transimpedance amplifier which in turn is coupled to the input of a programmable gain amplifier.

    PNG
    media_image2.png
    183
    262
    media_image2.png
    Greyscale


Orozco, Figure 6(a)


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li by inserting a transimpedance amplifier coupled to a variable gain amplifier between the photodiode and the ADC because the resultant configuration would facilitate controlling the ADC. Lin, claim 6 (“amplifying the .. signal by a variable gain to adjust a center 
Regarding claim 3, as dependent upon claim 1, Li discloses in figure 1 an electro-optical modulator IQ Modulator comprising RF electrodes Signal interfaced with semi-conductor waveguides on the arms of Mach-Zehnder interferometers MZM I and MZM Q, wherein the processor MPU is connected to output the bias tuning voltage BiasI, BiasQ and BiasP to the electro-optical modulator for controlling optical modulation. 
Regarding claim 10, as dependent upon claim 1, Li discloses that the bias tuning voltage is a fundamental voltage bias, Li, p. 9336, and wherein a first dither value is used. Li, fig. 6(a).
Regarding claim 11, as dependent upon claim 1, Li discloses that the bias tuning voltage is a fundamental voltage bias, Li, p. 9336, and wherein a first dither value and a second dither value are both used. Li, fig. 6(b).
Claim 2
Claim 2, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”), as applied in the rejection of claims 1, 3, and 10-11, and further in view of Nicklasson, Lars Lund (2004/0056718; “Nicklasson”).
Regarding claim 2, Li in view of Orozco and further in view of Lin does not explicitly disclose: a DC blocker configured to receive output from the TIA and transmit the AC signal to the VGA. 

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Orozco and further in view of Lin to have a DC blocker configured to receive output from the TIA and transmit the AC signal to the VGA because the resultant configuration would facilitate controlling DC-offsets. Nicklasson, par. [0003].
Claims 4-6
Claims 4-6, as dependent upon claim 3, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”), as applied in the rejection of claims 1, 3, and 10-11, and further in view of Harris et al. (Efficient, compact and low loss thermo-optic phase shifter in silicon, Opt. Express 22, 10487-10493 (2014); “Harris”).
Regarding claims 4-6, Li in view of Orozco and further in view of Lin does not explicitly disclose:
4. The dither detection system of claim 3 wherein the electro-optical modulator includes phase heaters interfaced with the semi-conductor waveguides and connected to receive the output bias tuning voltage for controlling phase modulation using heat. 
5. The dither detection system of claim 4 wherein the output voltage to the heaters is scaled by the square root of a target phase shift calculated by the processor based on the signal from the ADC. 

However, Li discloses in figure 1, and related text, tunable phase shifters and dither signals that are imposed upstream of the optical tap. Furthermore, Harris characterizes in figure 3 and related text “phase shift as a function of power dissipation” in figure 3 for a MZI’s thermos-optic phase shifter. tunable thermo-optic phase shifter that is characterized by a linear relationship shift between phase shift (radians) and dissipated power. 

    PNG
    media_image3.png
    394
    660
    media_image3.png
    Greyscale


Harris, Figure 3


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Orozco and further in view of Lin to disclose:
4. The dither detection system of claim 3 wherein the electro-optical modulator includes phase heaters interfaced with the semi-conductor waveguides and connected to receive 
5. The dither detection system of claim 4 wherein the output voltage to the heaters is scaled by the square root of a target phase shift calculated by the processor based on the signal from the ADC. Harris, fig. 3(b), and related text. (One of ordinary skill in the art would appreciate the relationship between the square of an applied voltage and the thermal heating induced by the applied voltage.).
6. The dither detection system of claim 4 wherein the processor is connected to output the dither signal for measurement by the optical tap along with the bias tuning voltage. Li, fig. 1, and related text.
because the resultant configurations would facilitate “lossless phase modulation.” Harris, I. 
Claims 7 and 8
Claims 7 and 8, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”), as applied in the rejection of claims 1, 3, and 10-11, and further in view of Siebert, Loren (Use in-the-loop gain control to extend dynamic range, EE Times, 9/24/2007; “Siebert”).

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
[AltContent: rect] Regarding claims 7 and 8, Li in view of Orozco and further in view of Lin does not explicitly disclose:

8. The dither detection system of claim 1 wherein the VGA is configured to have a maximum VGA output around 80% of the full scale of the ADC full scale. 
However, Siebert discloses in page 1 scaling input signals “below the ADC full scale.” Siebert, p. 1.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Orozco and further in view of Lin to disclose:
7. The dither detection system of claim 1 wherein the VGA is configured to have a maximum VGA output that is below the full scale of the ADC. 
8. The dither detection system of claim 1 wherein the VGA is configured to have a maximum VGA output around 80% of the full scale of the ADC full scale. 
because the resultant configuration would facilitate avoiding clipping the ADC. Siebert, p. 1. (“The combined level of the desired signal as well as any interfering signals must be kept below the level that would produce clipping at the ADC input.”).
Claim 9
Claim 9, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Modulation-format-free and automatic bias control for optical IQ modulators based on dither-correlation detection, Opt. Express 25, 9333-9345 (2017); “Li”) in view of Orozco, Luis (Programmable-Gain Transimpedance Amplifiers Maximize Dynamic Range in Spectroscopy Systems, Analog Dialogue 47-05, May (2013); “Orozco”) and further in view of Lin, Ying-Yao (2013/0058439; “Lin”), as applied in the rejection of claims 1, 3, and 10-11, and further in view of Mazurczyk et al. (2006/0127103; “Mazurczyk”).

However, Mazurczyk discloses in paragraph [0039]: “To avoid interference … each dither signal may have a different frequency. In an embodiment including a 60 kHz sampling frequency, the RZ dither frequency may be about 5 kHz, the NRZ dither frequency may be about 3 kHz, and the Phase dither frequency may be about 2 kHz. Those of ordinary skill in the art will recognize that a variety of other sampling and dither frequencies may be provided. To avoid interference between the dither frequencies, however, the dither frequencies may be established such the no dither frequency is an integer multiple of any other dither frequency, and the period … of the dither signals are a factor of N.”
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Li in view of Orozco and further in view of Lin such that the dither signal includes a first dither signal having a first dither frequency is 5 kHz and a second dither signal having a second dither frequency is 3.33 kHz, and wherein the number of points is 48 because the resultant configuration would facilitate optimizing modulator performance. Mazurczyk, par. [0009].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.